   Case 3:19-cv-02281-K Document 14-1 Filed 10/16/19                  Page 1 of 1 PageID 56



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION


FEDERAL TRADE COMMISSION,

                               Plaintiff,

       vs.                                                    Civil Action No. 3:19-cv-02281

MATCH GROUP, INC., a corporation,

                               Defendant.


                                      [PROPOSED] ORDER

       AND NOW, this ____ day of ____________, 2019, upon consideration of Match Group,

Inc.’s unopposed motion for extension of the page limit for the brief in support of Match Group

Inc.’s motion to dismiss, it is hereby ORDERED that the motion is GRANTED. Match Group,

Inc. is hereby permitted to file a brief in support of its motion to dismiss of no more than 30

pages long.



                                              _______________________
                                              Honorable Ed Kinkeade
                                              United States District Judge
